Quinn, Chief Judge
(dissenting):
Individual defense counsel specifically requested that no instruction be given on the lesser offense because he believed that it was not “raised” by the evidence and it was not “within the theory” of defense and, consequently, any instruction would “confuse the court.” On this appeal the accused “desires to convert his own maneuver” into prejudicial error. United States v Dicario, 8 USCMA 353, 24 CMR 163. I would not permit him to do so. United States v Dicario, supra; Johnson v United States, 318 US 189, 201, 87 L ed 704, 63 S Ct 549 (1943) ; United States v Jones, 7 USCMA 623, 23 CMR 87. In the Johnson case the United States Supreme Court said :
“. . . We cannot permit an accused to elect to pursue one course at the trial and then, when that has proved to be unprofitable, to insist on appeal that the course which he rejected at the trial be reopened to him. However unwise the first choice may have been, the range of waiver is wide. Since the protection which could have been obtained was plainly waived, the accused cannot now be heard to charge the court with depriving him of a fair trial. The court only followed the course which he himself helped to chart and in which he acquiesced until the case was argued on appeal.”